FILED
                             NOT FOR PUBLICATION                              JUL 09 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BALJIT SINGH,                                     No. 08-73120

               Petitioner,                        Agency No. A098-126-483

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Baljit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010). We grant the petition for

review, and we remand.

      Because the agency found Singh established past persecution, the

government had the burden of proof to show that relocation would be safe and

reasonable under all of the circumstances. See id. at 935. In evaluating the

relocation issue, the agency relied largely on evidence relating to the ability of

Sikhs from the Punjab to relocate throughout India. Singh, however, is a farmer

from Haryana who was not only accused of involvement with militants but was

also detained twice for his involvement in farmer protests. In addition, his

testimony and declaration indicate that he is the subject of ongoing police interest.

As the agency did not take these circumstances into account in assessing

relocation, we remand Singh’s asylum, withholding of removal, and CAT claims

for further proceedings consistent with this disposition. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     08-73120